Order entered October 4, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00620-CV

                                OSCAR TURNER, Appellant

                                               V.

                             ALLY FINANCIAL INC., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-15114

                                           ORDER
       By letter dated October 3, 2018, the court reporter informed the Court that no hearings in

this case were recorded. Accordingly, appellant shall file his brief by November 5, 2018.

                                                     /s/   ADA BROWN
                                                           JUSTICE